Citation Nr: 9903624	
Decision Date: 02/09/99    Archive Date: 02/17/99

DOCKET NO.  94-02 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of 
multiple rib injuries and fractures.

2.  Entitlement to an increased evaluation for a right 
shoulder strain with minimal degenerative joint disease, 
currently evaluated as 20 percent disabling.

3.  Entitlement to an increased evaluation for a left 
shoulder strain with minimal degenerative joint disease, 
currently evaluated as 20 percent disabling.

4.  Entitlement to an increased evaluation for a cervical 
spine strain with degenerative joint disease, currently 
evaluated as 20 percent disabling.

5.  Entitlement to an increased evaluation for a sternal 
scar, residual of removal of sternum bone cyst, currently 
evaluated as 10 percent disabling.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Wright, Associate Counsel


INTRODUCTION

The veteran had active service from April 1944 to January 
1946.  This appeal arises from a February 1992 rating 
decision of the Roanoke, Virginia, Regional Office (RO).  In 
this decision, the RO denied increased evaluations of the 
veteran's service connected right and left shoulder strains, 
cervical spine strain, and post-operative sternal scar.  
These disabilities were each continued at 20 percent 
disabling, except for the sternal scar which was continued at 
10 percent disabling.  The veteran appealed these 
determinations.  In a rating decision of May 1992, the RO 
denied the veteran's claim for service connection for 
fractures of multiple ribs.  This decision was also appealed 
by the veteran.  

In April 1996, the Board remanded this case to the RO for 
further development of the medical evidence.  It has now 
returned for final appellate consideration.


FINDINGS OF FACT

1.  The veteran's service medical records and the appropriate 
military histories do not indicate that the veteran sustained 
a chest injury sometime about June or July 1944.  A chest X-
ray of December 1944 specifically reported normal ribs.

2.  The medical opinions of record relating the veteran's 
current healed rib fractures to a chest injury he sustained 
in June or July 1944 are based solely on his own subjective 
medical history.  There is no medical nexus opinion of record 
that has taken into account the veteran's service medical 
records.

3.  The veteran's subjective history of a chest injury in 
June or July 1944 that resulted in multiple fractured ribs is 
implausible based on the information contained in his service 
medical records.

4.  The veterans bilateral shoulder disabilities are 
characterized by pain and stiffness with abduction and 
forward flexion limited to shoulder level.

5.  The veteran's cervical spine disability is characterized 
by pain and stiffness with moderate limitation of motion.

6.  The veteran's sternal scar is characterized by an 
unsightly nature and pain on objective examination.


CONCLUSIONS OF LAW

1.  The veteran's multiple rib fractures were not incurred in 
active service.
38 U.S.C.A. §§ 1110, 1154(b), 5107(a) (West 1991); 38 C.F.R. 
§ 3.303 (1998).

2.  An increased evaluation in excess of 20 percent disabling 
is not warranted for the veteran's right shoulder strain with 
minimal degenerative joint disease.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991);  38 C.F.R. §§ 4.10, 4.14, 4.40, 4.45, 
4.59, 4.71, Codes 5003, 5200, 5201, 5202, 5203 (1998).

3.  An increased evaluation in excess of 20 percent disabling 
is not warranted for the veteran's left shoulder strain with 
minimal degenerative joint disease.
38 U.S.C.A. §§ 1155, 5107(a) (West 1991);  38 C.F.R. §§ 4.10, 
4.14, 4.40, 4.45, 4.59, 4.71, Codes 5003, 5200, 5201, 5202, 
5203 (1998).

4.  An increased evaluation in excess of 20 percent disabling 
is not warranted for the veteran's cervical spine strain with 
degenerative joint disease.
38 U.S.C.A. §§ 1155, 5107(a) (West 1991);  38 C.F.R. §§ 4.10, 
4.14, 4.40, 4.45, 4.59, 4.71, Codes 5003, 5287, 5290 (1998).

5.  An increased evaluation in excess of 10 percent disabling 
is not warranted for the veteran's sternal scar, residual of 
removal of sternum bone cyst.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991);  38 C.F.R. §§ 4.10, 4.14, 4.40, 4.45, Codes 
7803, 7804, 7805 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background.

The veteran was given a comprehensive physical examination 
upon his entrance into active service in April 1944.  This 
examination failed to note any abnormalities about the 
veteran's chest or ribs.  His chest X-ray was normal.  The 
veteran was again examined in June 1944 and found physically 
qualified for transfer from a stateside military facility.  

While at a Transient Center in Hawaii in early July 1944, the 
veteran made multiple complaints including chest pain over 
his sternum.  He was transferred to a U. S. Navy hospital at 
Pearl Harbor, Hawaii.  The veteran reported that seven days 
prior to his admission he had fallen down and hit his chest 
on the "ground."  He claimed that he had been "ailing" for 
the past five days and had become acutely ill the day before 
with chills, fever, and chest pain.  A physical examination 
found no abnormalities with his ribs.  A chest X-ray of this 
date found bronchopneumonia, but nothing abnormal was noted 
concerning the veteran's ribs. 

By mid-July 1944, the veteran's diagnosis was changed to 
pleurisy acute fibrinous based on another chest X-ray that 
found no pulmonary pleural or cardiac disease.  No 
abnormalities were noted with the veteran's ribs.  In late 
July 1944, the veteran complained that the contour of his 
sternal area had changed and looked depressed.  A chest X-ray 
revealed a definite irregular defect in the body of the 
sternum that was consistent with a destructive inflammatory 
process or early bone tumor.  No abnormalities were noted 
regarding the veteran's ribs.

The sternum defect was again noted on X-ray taken in August 
1944 and the veteran underwent surgical biopsy.  A later 
pathology report was negative.  The diagnosis was again 
changed to manubrium bone cyst.  A chest X-ray of mid-
September 1944 reported that the findings had not changed 
since the last radiological study.  No abnormality was noted 
with the veteran's ribs.  A second surgery was performed on 
the veteran's sternum in late September 1944.  The veteran 
stayed in the hospital for convalescence until mid-December 
1944 when he was released to duty.  An X-ray report of 
December 1944 specifically noted that the veteran's ribs were 
normal.  The final diagnosis was manubrium bone cyst.  

The veteran was given a separation examination in January 
1946.  His medical history only noted one injury during his 
military service which was surgery on a manubrium bone cyst.  
There were no abnormalities noted with the veteran's ribs, 
only an extensive scar mid-sternum.  It was summarized by the 
examiner that the veteran had no defects.  The veteran's 
service medical and personnel records noted that from 
December 1944 he was stationed onboard the ship U.S.S. 
Zaniah.

By rating decision of March 1946, the veteran was granted 
service connection for an excision scar that resulted from 
the removal of a bone cyst from his chest.  This scar was 
found to be noncompensable and was effective from January 
1946.  

A letter from a private physician dated in March 1947 
reported the veteran's disabilities associated with his 
sternal scar.  The physician made no comments about the 
veteran's ribs.  

The veteran was provided a VA physical examination in April 
1947.  He claimed that he had hurt his chest after falling on 
a drill field while in the military.  The veteran complained 
of pains in his chest over his sternum after doing hard work.  
The examiner did not report any disability associated with 
the veteran's ribs.  

In a rating decision of April 1947, the RO granted a 10 
percent disability evaluation for the veteran's sternal scar.  
This award was made under the VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, Diagnostic Code (Code) 7804 
and was made effective from March 1947.

The veteran submitted a written statement in December 1970 in 
which he noted that the symptoms from his "chest" condition 
had worsened.  A VA orthopedic consultation of the same month 
did not find any abnormality associated with the veteran's 
ribs and reported his chest X-ray as relatively normal.  Also 
in December 1970, the RO received two statements from 
different private physicians that noted the veteran's 
treatment for symptoms related to his scar, shoulders, and 
neck.  By rating decision of January 1971, the RO denied an 
increased evaluation of the veteran's sternal scar.  

A VA hospital summary for the period from February to March 
1971 reported the veteran's treatment for a benign prostatic 
nodule.  A chest X-ray taken at the time was determined to be 
negative.  No abnormalities were noted with the veteran's 
ribs.  The veteran was given another VA physical examination 
in March 1971.  He claimed that during his military service 
he had fallen on his chest which had resulted in his whole 
rib cage being pushed in.  The veteran asserted that this 
injury resulted in a bone infection and surgical intervention 
that removed part of his sternum.  He complained of pain in 
his chest centered around his sternum.  On examination, no 
abnormalities were found concerning the veteran's ribs.  

By rating decision of May 1971, the RO granted secondary 
service connection for bilateral shoulder and cervical spine 
strain due to the veteran's sternal scar.  Each shoulder 
strain was rated separately under Code 5201 as 20 percent 
disabling and the cervical strain was evaluated as 20 percent 
disabling under Code 5290.  These awards were made effective 
from December 1970.  

The veteran was given a VA orthopedic examination in March 
1974.  His complaints included constant pain in his chest.  
The examination and chest X-ray found no deformities with the 
veteran's ribs.  The diagnoses included chest pain that was a 
residual of the veteran' sternum surgery.  In a rating 
decision of April 1974, the RO confirmed and continued the 
veteran's evaluations for his service-connected disabilities. 

A private physician's statement of July 1978 associated the 
veteran's upper chest pain as a residual of his sternal scar.  
This physician did not report any disability concerning the 
veteran's ribs.

In a private orthopedic examination of October 1978, the 
veteran claimed that he had sustained an injury to his 
sternum while serving in the military.  He alleged that he 
had been thrown against the deck of a ship during an air 
raid.  The veteran asserted that his sternum then developed 
an infection for which he was hospitalized.  This report 
failed to discuss any abnormality associated with the 
veteran's ribs.  By rating decision of November 1978, the RO 
determined that an increased evaluation was not warranted in 
any of the veteran's service-connected disabilities.  

Two letters were received from separate private physicians in 
September 1979.  These physicians noted that the veteran 
suffered with chest pain and they both attributed this pain 
to the veteran's service-connected sternal scar.  Neither 
physician discussed the veteran's ribs.  

At a hearing on appeal in September 1979, the veteran 
testified that he suffered with chest pain.  He claimed that 
one of his private physicians had told him that all of his 
ribs were out of place where they had torn loose from his 
sternum.  

A letter from a private physician dated in June 1984 reported 
that the veteran now had a "back ailment" that was believed 
to be related to his other disabilities.  VA outpatient 
records dated in June 1984 reported that the veteran had a 
low back disability.  The examinations conducted at this time 
failed to note any disability associated with the veteran's 
ribs.  By rating decision of October 1984, the RO again 
denied increased evaluations for the veteran's bilateral 
shoulder, cervical spine, and sternal scar disabilities.  

VA outpatient records of February 1990 noted treatment of the 
veteran's neck and shoulders.  It was recorded in the 
examination report that the veteran had claimed that he had 
sprained his shoulders and neck while serving in the 
military.  In a March 1990 rating decision, the RO again 
denied increased evaluations for the veteran's bilateral 
shoulder, cervical spine, and sternal scar disabilities.  

Private medical records dated from April 1979 to April 1990 
were received in April 1990.  These records reported no 
complaints about or abnormalities associated with the 
veteran's ribs.  The RO again denied an increased evaluation 
for the veteran's service-connected bilateral shoulder, 
cervical spine, and sternal scar disabilities in a rating 
decision of April 1990.  

The veteran submitted private medical records dated from 
August 1970 to April 1990 in June 1990.  These records did 
not report any treatment of the veteran's ribs.  By rating 
decision of June 1990, the RO denied increased evaluations of 
the veteran's bilateral shoulder, cervical spine, and sternal 
scar disabilities.  

VA medical records dated from February to June 1990 were 
incorporated into the claims file in July 1990.  These 
records failed to note any complaints with or abnormalities 
found, concerning the veteran's ribs.  The RO denied 
increased evaluations for the veteran's bilateral shoulder, 
cervical spine, and sternal scar disabilities in a rating 
decision of September 1990.  In April 1991, the Board issued 
a decision in which the veteran's claims for bilateral 
shoulder and cervical spine strains were denied.  It was 
determined by the Board that the reported symptomatology from 
these disabilities did not warrant any increased evaluations.  

A private bone scan of June 1991 reported no abnormalities.

The veteran filed a claim for increased evaluations for his 
bilateral shoulder, cervical spine, and sternal scar 
disabilities in December 1991.  He asserted that these 
disorders had continued to worsen due to age, arthritis, and 
muscle spasm.  The veteran reported that he was in constant 
pain which over-the-counter pain medication and a TENS device 
did not relieve.  He alleged that these disabilities had 
forced him into retirement and stopped him from doing many of 
his normal activities.  Attached to the veteran's statement 
was a photograph of the veteran's chest which showed his 
sternal scar.  

By rating decision of February 1992, the RO determined that 
the veteran's service connected disabilities did not warrant 
increased evaluations.  It was found that the most recent 
evidence submitted by the veteran did not show the severity 
necessary to meet the schedular criteria required for higher 
ratings.  The veteran appealed these decisions.  

A private chest X-ray of March 1992 reported old healed 
injuries to the anterior right 9th and 10th ribs.  There were 
also old fractures of the left 4th, 5th, 6th, and 7th ribs.  
There were no recent fractures.  A private physician's letter 
of April 1992 discussed the veteran's psychiatric disability.  

In his substantive appeal of late April 1992, the veteran 
claimed that he had injured his ribs during his military 
service.  He asserted that the only injury he had received to 
his chest was during his active service period.  The veteran 
alleged that his chest pain was so severe that he could not 
sleep at nights and had developed a psychiatric disorder.  

The RO denied the veteran's claim for service connection for 
his fractured ribs in May 1992.  It was determined that the 
evidence did not indicate that the veteran's ribs had been 
injured during his military service and that his healed 
fractures were not shown to be the result of his service-
connected sternal surgery.  

Multiple lay statements were received from the veteran's 
family and friends in June 1992.  These letters attested to 
the veteran's honesty.  It was noted in two of the statements 
that the writers had known the veteran since his military 
service and that he had suffered with chest pain that whole 
period.  They also claimed that the veteran had not received 
a chest injury since his separation from the military.  It 
was felt by many of the authors that the veteran's rib 
fractures were service-connected.  

Two letters from the veteran's sister were received in June 
and July 1992 in which she reported she was a registered 
nurse.  She claimed that the veteran had not had any problems 
with his chest prior to entering active service.  The 
veteran's sister asserted that his current rib disability was 
the result of the injury to his chest in the military.  She 
reported that the veteran had suffered with chest pain since 
his separation from the military.  A separate letter from 
another sister of the veteran was received in late June 1992.  
She claimed that her family had received a letter during 
World War II from a military nurse that explained her brother 
had received a chest wound in combat and was hospitalized.  
The sister asserted that the veteran had been in agony since 
his separation from the military due to his chest wound.  She 
also alleged that the veteran had not received a chest injury 
since he left the military.

By rating decision of September 1992, the RO determined that 
the lay statements failed to establish that the veteran 
fractured his ribs due to a chest injury while in the 
military.  It was noted that the service medical records and 
X-rays were negative for rib fractures.  The veteran 
submitted a substantive appeal (VA Form 9) in December 1992 
regarding his claim for service connection for fractured 
ribs.  He asserted that his ribs had been fractured at the 
same time he had injured his sternum in the military.  The 
veteran contended that he was entitled to a 100 percent 
disability rating for his service-connected disabilities.  

In April 1993, the veteran submitted additional copies of his 
military records.  These records noted that the veteran had 
been transferred for duty aboard the U.S.S. Starlight in 
early June 1944.  It was also reported that the veteran had 
been kept at a U. S. Navy hospital from early July to 
December 1944.  He was then transferred for duty aboard the 
U.S.S. Zaniah.

The veteran submitted a written statement in April 1993.  He 
claimed that he had been aboard the U.S.S. Starlight (a troop 
transport ship) traveling from the Panama Canal to Pearl 
Harbor when he received a chest injury.  The veteran alleged 
that he had been passing ammunition during a "practice 
shoot" when a cable broke loose and struck him in the chest.  
After numerous complaints of chest pain, the veteran received 
a chest X-ray that resulted in multiple surgeries on his 
sternum.  

A history of the U.S.S. Starlight during World War II was 
received from the military in November 1993.  This history 
noted that the U.S.S. Starlight picked up troops in Virginia 
in late May 1944 and departed for Pearl Harbor via the Panama 
Canal Zone.  It was reported that this voyage was completed 
without incident.  This ship stayed at Pearl Harbor from late 
June to mid-July 1944 when it was sent as part of the task 
force for an assault on the island of Guam.

A remand was issued by the Board in April 1996.  The RO was 
instructed to conduct further development of the veteran's 
medical records.  It was also requested that the veteran be 
given VA orthopedic examinations in order to assess the 
severity of his service-connected disabilities and provide an 
objective opinion on the etiology of the veteran's rib 
fractures.  

By letter of April 1996, the RO requested that the veteran 
provide information about the medical treatment of his 
service-connected disabilities and his fractured ribs.  He 
was notified that if this information or the records 
themselves were not received, the RO would adjudicate his 
claims based on the evidence of record.

The RO received in May 1996 the veteran's private medical 
records dated from October 1989 to February 1996.  In 
February 1990, the veteran complained of neck pain, soreness, 
and stiffness.  On examination, the veteran's neck had a 
normal range of motion.  However, the cervical spine did 
evidence slight stiffness and paraspinal spasm.  The veteran 
complained of neck and left shoulder pain in April 1990.  An 
examination of the veteran revealed tenderness in the C5-C7 
vertebral area and that he had 45 degrees of lateral rotation 
with pain in his neck.  He also experienced pain in his neck 
and left shoulder with his left arm raised at the shoulder 
level.  Severe crepitation was not found in these joints.  
The veteran complained of lower cervical spine and chest pain 
in July 1990.  In May 1992, the veteran was assessed with 
chronic pain syndrome due to a sternal crush injury during 
World War II.  The examiner also opined that there was no 
clear-cut rib fracture due to his injury.  In June 1995, it 
was reported that the veteran had undergone surgery for 
coronary artery bypass the previous month.  A physical 
examination of the veteran's chest found his sternal incision 
to be well-healed and stable.  A cardiovascular examination 
of November 1995 reported the veteran's complaint of pain 
over the site of his rib fractures and sternal incision.  
These symptoms were found to be "totally different" than 
complaints of angina.  

The veteran was afforded a VA skin examination in July 1996.  
He claimed that he had injured his sternum and ribs when he 
was struck by a loose cable on board a 
U. S. Navy ship tens miles from Pearl Harbor.  The ship's 
name was reported to be the "U.S.S. Vanada" and the injury 
took place either in 1944 or 1945.  The veteran complained of 
constant pain in his upper anterior chest.  He claimed that 
this pain had existed prior to his coronary surgery and was 
not related to it.  The veteran asserted that when he slept 
he had to lay on his left side.  He reported that he took 
pain medication prior to going to sleep and then would only 
sleep for about four hours.  The veteran noted that movement 
of his shoulders only slightly aggravated his chest pain.  He 
claimed that he had to stop work as an auto mechanic ten 
years before because of his chest and shoulder pain.  The 
examiner identified two different scars on the veteran's 
chest.  One was from his recent coronary surgery.  The other 
scar was related to the veteran's military injury.  The 
latter scar was midline from the upper left to the lower part 
of the sternum.  It measured 16 centimeters (cm) long and 1/8 
cm wide.  Examination of the scar found it tender and 
unsightly.  The veteran indicated that every rib, front and 
back, touched by the examiner was tender.  Radiological 
studies of the cervical spine revealed disc space narrowing 
at the C5-C6 and C6-C7 levels, osteoarthritic changes in the 
anterior and lateral marginal spurring of the lower cervical 
vertebral bodies and posterior spurring encroaching upon the 
fourth intervertebral neural foramen on the left.  An X-ray 
of the ribs revealed an old healed rib fracture of the left 
5th rib that was in a good position.  There was no evidence 
of a recent rib fracture.  The diagnoses were unsightly scar 
with tenderness from previous injury to the sternal area, old 
healed rib fracture at rib five, and degenerative disc and 
joint diseases in the cervical spine.  It was opined by the 
examiner that there was no objective evidence that the 
veteran's sternal scar interfered with the use of his 
shoulders.  Finally, the examiner felt that the veteran's 5th 
rib fracture was more than likely the result of his claimed 
chest injury during World War II. 

A VA orthopedic examination was also given to the veteran in 
July 1996.  He complained of pain "all over."  The veteran 
reported a history of an injury to his sternum and ribs 
during his military service that was similar to that given in 
his July 1996 skin examination.  On examination, the 
veteran's range of motion in his shoulders was normal.  
However, his cervical spine only had 50 percent of its normal 
range of motion.  The X-rays of both shoulders were reported 
to be normal.  It was noted that the cervical spine X-rays 
revealed significant degenerative arthritis, loss of disc 
space at the C5-C6 and C4-C5 levels, and significant 
inflammable osteophytes in his lower cervical spine.  The 
examiner concluded that the veteran had degenerative 
arthritis in his cervical spine with limitation of motion in 
the neck.  

VA medical records dated from March 1992 to July 1996 were 
associated with the claims file in October 1996.  A medical 
record of February 1993 noted his complaints of upper chest 
pain.  An examination revealed a chest wall deformity and 
decreased motion in the neck.  The impressions were chronic 
musculoskeletal pain and cervical spondylosis.  In July 1993, 
the veteran complained of pain in his shoulder and chest.  On 
examination, his chest was found to be deformed.  His 
shoulders had good range of motion.  It was noted that the 
veteran had mild osteoarthritis, but the joints affected by 
this were not identified.  The impressions were cervical 
spondylosis and chronic musculoskeletal chest pain.  On a 
separate July 1993 outpatient record, it was noted that the 
veteran complained of chest, shoulder, and spine pain.  On 
examination, his neck had "fairly good" range of motion, 
but his chest wall was tender.  The impressions were cervical 
spondylosis and chronic pain.  An outpatient record of July 
1994 noted that the veteran was stable.  He had good range of 
motion in his shoulders and his neck was negative.  The 
impression was stable cervical spondylosis.  In January 1995, 
the veteran complained of anterior chest discomfort that 
became worse during exertion and was relieved with rest.  He 
also complained of pain between his shoulders and in the left 
shoulder.  On examination, there was decreased range of 
motion in the shoulders.  The veteran could not extend his 
arms beyond "parallel" without experiencing pain.  
Palpitation between the scapula produced pain.  There was no 
muscle atrophy or effusion.  The impression was stable 
cervical spondylosis and chest pain.  An outpatient record of 
April 1995 reported that the veteran complained of chest, 
shoulder, and spine pain.  An examination of his shoulders 
revealed that abduction of the left arm was limited to 80 
degrees.  There was also a decreased range of motion in the 
neck.  The impression was musculoskeletal pain and atypical 
chest pain.  The veteran received a rheumatology consultation 
in October 1995 for his chest, shoulder, and spine pain.  On 
examination, there was mild tenderness in his chest wall.  
The impression was chronic chest wall pain.  An outpatient 
record of April 1996 noted that the veteran's range of motion 
in his neck and shoulders was "good."  The impression was 
chronic chest wall pain.  

The veteran was given another VA orthopedic examination in 
July 1997.  He again claimed that he had injured his sternum 
and ribs after a cable had hit him in the chest while on 
board a ship during World War II.  The veteran asserted that 
he could not raise his arms real high because of his shoulder 
disabilities.  He alleged that the muscles between his neck 
and shoulders stayed as hard as a brick.  The veteran claimed 
that he had to quit working as a mechanic because he could 
not raise his arms above his head.  He noted that he was 
receiving retirement benefits from the Social Security 
Administration (SSA), but had not been awarded disability 
benefits.  On examination, there was no swelling, deformity, 
muscle atrophy, abnormal movement, incoordination, 
instability, or muscle spasm in the veteran's neck or 
shoulders.  The right shoulder was tender on top and its 
range of motion was abduction from 0 to 105 degrees, 
extension from 0 to 114 degrees, internal rotation from 0 to 
70 degrees, and external rotation from 0 to 90 degrees.  It 
was reported that the veteran experienced pain on all motions 
except external rotation.  The left shoulder was tender 
laterally and on top.  Range of motion in this shoulder was 
abduction from 0 to 113 degrees, extension from 0 to 129 
degrees, internal rotation from 0 to 75 degrees, and external 
rotation from 0 to 90 degrees.  The veteran again experienced 
pain on all motion except external rotation.  After a period 
of exercise, right shoulder abduction improved to 114 degrees 
and extension to 115 degrees.  The left shoulder's range of 
motion decreased to abduction of 110 degrees and extension to 
115 degrees.  

The veteran's neck was tender from the base of the skull to 
the T5 vertebra.  There was no crepitus in the cervical spine 
and its range of motion was forward flexion from 0 to 40 
degrees, backward extension from 0 to 35 degrees, right 
lateral flexion from 0 to 30 degrees, left lateral flexion 
from 0 to 26 degrees, right lateral rotation from 0 to 40 
degrees, and left lateral rotation from 0 to 38 degrees.  
During all of these motions, the veteran experienced pain.  
After a period of exercise, the veteran's forward flexion 
decreased to 30 degrees and his backward extension remained 
the same.  However, his right lateral flexion increased to 35 
degrees, left lateral flexion increased to 30 degrees, right 
lateral rotation increased to 50 degrees, and left lateral 
rotation increased to 45 degrees.  

The veteran claimed that his ribs were tender and would 
barely allow the examiner to touch them.  There was a 12 cm 
long by 2 cm wide scar from the upper to the lower sternum 
that was the result of the veteran's military surgery.  This 
scar was characterized as unsightly and the veteran claimed 
it was tender.  The examiner found no acute symptomatology 
regarding the veteran's post-service coronary disease.  

Radiological studies of the shoulders revealed minimal 
degenerative changes.  
X-rays of the ribs revealed old healed fractures on the left.  
The veteran's cervical spine X-ray noted narrowing of the C5-
C6 and C6-C7 disc spaces with associated spondylosis that 
suggested possible underlying degenerative disc disease.  
There was also spurring with some impingement upon 
intervertebral foramina.  

The diagnoses included a history of rib fractures, a history 
of an injury to the sternum, a history of bilateral shoulder 
injury, and degenerative joint and disc disease in the 
cervical spine.  The examiner opined that the veteran's World 
War II sternal scar pain could be differentiated from his 
coronary surgery scar.  It was noted that the injury scar is 
tender to slight pressure and was unsightly.  

By rating decision of October 1997, the RO denied service 
connection for residuals of the veteran's fractured ribs.  It 
was determined that the veteran's history of an in-service 
injury to his chest had changed substantially over the years 
and that the contemporaneous service medical records did not 
support his claimed injury.  The RO also found that the 
veteran's cervical spine and bilateral shoulder 
symptomatology did not meet the criteria for higher 
evaluations.  A Supplemental Statement of the Case (SSOC) was 
issued to the veteran in November 1997 that notified him of 
these decisions.  




II.  Service Connection for Residuals of Multiple Rib 
Injuries and Fractures.

a.  Applicable Criteria.

The veteran has satisfied the threshold requirement of 
presenting a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  That is, he has set forth a 
claim which is plausible.  The Board is also satisfied that 
all relevant evidence has been properly developed, and that 
no further assistance is required to comply with the VA's 
duty to assist as mandated by 38 U.S.C.A. § 5107(a).

In order to grant service connection, the facts, as shown by 
the evidence, must establish that the claimed disability 
resulted from an injury or disease incurred while in service, 
or that a preexisting injury or disease was aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991).  

tion of any disease or injury alleged to have 
been incurred in such service.  This evidence will be 
accepted if it is consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence.  
Every reasonable doubt shall be resolved in favor of the 
veteran.  Service connection of such an injury or disease may 
be rebutted by clear and convincing evidence to contrary.  
38 U.S.C.A. § 1154(b) (West 1991).

The applicable regulatory criteria include:

Service connection connotes many factors but basically 
it means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in 
disability was incurred coincident with service in the 
Armed Forces...This may be accomplished by affirmatively 
showing inception or aggravation during service or 
through the application of statutory presumptions.  Each 
disabling condition shown by a veteran's service 
records, or for which he seeks a service connection must 
be considered on the basis of the places, types and 
circumstances of his service as shown by service 
records, the official history of each organization in 
which he served, his medical records and all pertinent 
medical and lay evidence.  Determinations as to service 
connection will be based on review of the entire 
evidence of record, with due consideration to the policy 
of the Department of Veterans Affairs to administer the 
law under a broad and liberal interpretation consistent 
with the facts in each individual case. 

38 C.F.R. § 3.303(a) (1998).

With chronic disease shown as such in service...so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later 
date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule 
does not mean that any manifestation of joint pain...in 
service will permit service connection of 
arthritis...first shown as a clear-cut clinical entity, 
at some later date.  For the showing of chronic disease 
in service there is required a combination of 
manifestations sufficient to identify the disease 
entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely 
isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is 
established...there is no requirement of evidentiary 
showing of continuity.  Continuity of symptomatology is 
required only where the condition noted during 
service...is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is 
not adequately supported, then a showing of continuity 
after discharge is required to support the claim. 

38 C.F.R. § 3.303(b) (1998).

Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that 
the disease was incurred in service.  Presumptive 
periods are not intended to limit service connection to 
diseases so diagnosed when the evidence warrants direct 
service connection.

38 C.F.R. § 3.303(d) (1998).


b.  Analysis.

Initially, the undersigned notes that the veteran is service-
connected for post-traumatic stress disorder as a result of 
his combat experiences during World War II.  Regarding his 
fractured ribs, the veteran has claimed that these were 
injured sometime about June or July 1944 while on board the 
U.S.S. Starlight.  He alleged that he had been hit in the 
chest by a cable during a practice air raid while traveling 
from the Panama Canal to Pearl Harbor.  

The veteran himself has not directly claimed that this injury 
was sustained during combat.  However, his siblings have 
claimed that in the notice they received regarding the 
veteran's subsequent hospitalization in July 1944 they were 
informed that the veteran had been hospitalized for a combat-
related injury.  A copy of this letter is not of record.  It 
was related that this letter had been written by a nurse at 
the U. S. Navy hospital; someone who would not have actually 
witnessed the veteran's sea duty prior to July 1944.  The 
veteran obviously served in the U. S. military during a 
period of war and was exposed to combat.  However, the 
circumstances of the veteran's injury in June or July 1944 do 
not indicate that he was engaged in combat with the enemy at 
the time of his chest injury.  The veteran acknowledged in 
April 1993 that this injury took place during a "practice" 
air raid.  There is no evidence in either the veteran's lay 
statements or the history of the U.S.S. Starlight that this 
ship had been under enemy attack during June or July 1944 
while sailing to Pearl Harbor.  No reasonable doubt has been 
raised on this point as the circumstances and conditions of 
the veteran's service during June and July 1944 clearly 
indicate that he was not directly engaged in combat with the 
enemy during this time period.  Therefore, the provisions of 
38 U.S.C.A. § 1154(b) do not apply to the adjudication of 
this issue.

The veteran has provided conflicting histories of his World 
War II chest injury over the years.  It is noted in his 
service medical records in early July 1944 that he injured 
his chest after it struck the "ground."  In a VA 
examination of April 1947, the veteran recalled that he had 
fallen on a parade ground and hit his chest.  A private 
examination of October 1978 reported that the veteran had hit 
his chest on the deck of a ship during an air raid.  However, 
starting in April 1993, the veteran claimed that he had 
injured his chest after it had been struck by a loose cable 
on board a ship.  There is no corroboration of the latter two 
injuries taking place in June or July 1944, either in the 
history of the U.S.S. Starlight or through statements of 
fellow servicemembers.

It took many weeks in 1944 before objective evidence and 
opinion determined that the veteran had a manubrium bone cyst 
and this disorder was never objectively linked to a traumatic 
injury.  The veteran received multiple chest X-rays in the 
last half of 1944 that never found any rib fractures.  In 
fact, the chest X-ray at the time of the veteran's release 
from a military hospital in December 1944 specifically noted 
that his ribs were normal.  On his separation examination of 
January 1946, there was no mention of a medical history to 
include rib fractures and no residual disability was found.  
The veteran's rib fractures were first noted on a private 
chest X-ray of March 1992, but there was no objective medical 
opinion linking these residuals to the veteran's claimed 
injury in World War II.

The veteran has provided multiple statements from himself, 
family, and friends that have attested to his veracity, pain 
in his chest since his separation from the military, and the 
absence of any chest injury subsequent to his military 
service.  These individuals, as lay persons, are competent to 
provide evidence on incidents of injury and symptomatology.  
However, they are not competent to provide evidence on the 
diagnosis or etiology of a disability.  Zang v. Brown, 8 Vet. 
App. 246 (1995).  Only medical evidence can address the 
latter issues.

The VA examiners in July 1996 and July 1997 have both 
attributed at least one of the veteran's fractured ribs to 
his chest injury during military service.  It is also noted 
that the veteran's sister, a registered nurse, has opined 
that all of his rib fractures were the result of his chest 
injury during World War II.  However, it was specifically 
noted by both examiners that their opinions were based on the 
history as presented by the veteran himself.  Neither 
examiner cited to the veteran's service medical records 
regarding these nexus opinions.  There was no indication in 
the sister's letter that she had any information on which to 
base her opinion other than the veteran's own assertions.  
The U. S. Court of Veterans Appeals (Court) held in Godfrey 
v. Brown 7 Vet. App. 398 (1995), that the VA was not required 
to accept a physician's opinion that was based solely upon a 
subjective medical history furnished by a claimant.  However, 
the VA cannot dismiss these opinions out of hand, but must 
present reasons and bases as to what evidence it finds 
persuasive or unpersuasive.  Watson v. Brown, 4 Vet. App. 309 
(1993).

In the present case, the veteran has submitted contradictory 
histories of his chest injury.  The more contemporaneous 
histories attributed his chest injury of June or July 1944 to 
falling on the ground, not an accident aboard ship.  His 
service medical records never attributed his manubrium bone 
cyst to a traumatic injury and never diagnosed residual rib 
fractures.  The veteran's ribs were found to be normal on a 
chest X-ray of December 1944 and no defect was noted about 
his ribs on his separation examination in January 1946.  The 
first objective evidence of any rib fracture was the chest X-
ray of March 1992, decades after the veteran had left the 
military.  It is determined by the undersigned that any link 
of the veteran's current healed rib fractures to his military 
service is implausible as the contemporaneous medical 
evidence fails to reveal such an injury.  The veteran's 
claims of a rib injury sometime in June or July 1944 are not 
persuasive as the circumstances of this claimed injury have 
been reported in an inconsistent manner over the years.  As 
the opinions of the VA examiners and the veteran's sister 
were based solely on the veteran's recited medical history 
and are clearly refuted, let alone justified, by the service 
medical records, an objective nexus has not been established 
between the veteran's claimed injury in June or July 1944 and 
his current healed rib fractures.

Based on the above analysis, the undersigned finds that the 
preponderance of the evidence indicates that the veteran's 
healed rib fractures are not the result of his claimed injury 
about June or July 1944.  Thus, service connection for 
residuals of multiple rib fractures is denied.  



III.  Increased Evaluations for Bilateral Shoulder 
Disabilities.

a.  Applicable Criteria.

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased evaluation is well-grounded if the claimant 
asserts that a disorder for which service connection has been 
granted has worsened.  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  In this case, the veteran asserted that his 
bilateral shoulder disabilities are worse than evaluated, and 
he has thus stated well-grounded claims.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
Separate diagnostic codes identify the various disabilities.  
The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include, but are not limited to, 
38 C.F.R. §§ 4.1 and 4.2 (1998).  Also, 38 C.F.R. § 4.10 
(1998) provides that, in cases of functional impairment, 
evaluations must be based upon lack of usefulness of the 
affected part or systems, and medical examiners must furnish, 
in addition to the etiological, anatomical, pathological, 
laboratory and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon the person's ordinary activity.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based upon a single, incomplete, or 
inaccurate report, and to enable the VA to make a more 
precise evaluation of the level of the disability and of any 
changes in the condition.  Schafrath, 1 Vet. App. at 594.

In addition, 38 C.F.R. § 4.40 (1998) requires consideration 
of functional disability due to pain and weakness.  As 
regards the joints, 38 C.F.R. § 4.45 (1998) notes that the 
factors of disability reside in reductions of their normal 
excursion of movements in different planes.  The 
considerations include more or less movement than normal, 
weakened movement, excess fatigability, incoordination, 
impaired ability to execute skilled movements smoothly, pain 
on movement, swelling, deformity or atrophy of disuse, 
instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing.  
With any form of arthritis, painful motion is an important 
factor of the rated disability and should be carefully noted.  
The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or mal-aligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (1998).

The evaluation of the same disability or manifestations under 
different diagnoses is to be avoided.  38 C.F.R. § 4.14 
(1998).  Rather, the veteran's disability will be rated under 
the diagnostic code which allows the highest possible 
evaluation for the clinical findings shown on objective 
examination.

The applicable schedular criteria are as follows:

Code 5003.  Arthritis, degenerative 
(hypertrophic or osteoarthritis): 
Degenerative arthritis established by X-
ray findings will be rated on the basis 
of limitation of motion under the 
appropriate diagnostic codes for the 
specific joint or joints involved.  When 
however, the limitation of motion of the 
specific joint or joints involved is 
noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent 
is for application for each such major 
joint or group of minor joints affected 
by limitation of motion, to be combined, 
not added under diagnostic Code 5003.  
Limitation of motion must be objectively 
confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of 
painful motion.  In the absence of 
limitation of motion, rate as below:
>With X-ray evidence of involvement of 2 
or more major joints or 2 or more minor 
joint groups, with occasional 
incapacitating exacerbations; rate as 20 
percent disabling.
>With X-ray evidence of involvement of 2 
or more major joints or 2 or more minor 
joint groups; rate as 10 percent 
disabling.
* Note (1): The percentage ratings based 
on X-ray findings, above, will not be 
combined with ratings based on limitation 
of motion.

Code 5200.  Scapulohumeral articulation, 
ankylosis of:
* Note: The scapula and humerus move as 
one piece.
>Favorable, abduction to 60 degrees, can 
reach mouth and head; rate as 30 percent 
disabling in major arm and 20 percent 
disabling in minor arm.

Code 5201.  Arm, limitation of motion of:
>To 25 degrees from side; rate as 40 
percent disabling in the major arm and 30 
percent disabling in the minor arm.
>Midway between side and shoulder level; 
rate as 30 percent disabling in the major 
arm and 20 percent disabling in the minor 
arm.
>At shoulder level; rate as 20 percent 
disabling in either arm.

Code 5202.  Humerus, other impairment of:
[Note:  Evaluations higher then 20 
percent disabling are allowed for 
malunion, recurrent dislocation, fibrous 
union, nonunion, and loss of head (flail 
shoulder)].

Code 5203.  Clavicle or scapula, 
impairment of:
>Dislocation of; rate as 20 percent 
disabling in either arm.  

38 C.F.R. Part 4 (1998).

Normal range of motion in a shoulder joint is from 0 to 180 
degrees in both forward flexion and abduction.  The internal 
and external rotation of the shoulder is normally from 0 to 
90 degrees.  38 C.F.R. § 4.71, Plate I  (1998).


b.  Analysis.

The veteran's complaints concerning his shoulders include 
pain and stiffness resulting in limited range of motion.  He 
has asserted that he cannot raise his arms above shoulder 
level.  Objective examinations have substantiated that the 
veteran experiences pain on movement of either shoulder.  The 
veteran's bilateral shoulder abduction and forward flexion 
were noted to be parallel with the floor in January 1995.  
This would amount to a range of motion from 0 to 90 degrees.  
In April 1995, the left shoulder only had 80 degrees of 
abduction.  Therefore, at their worst in recent years, 
neither the veteran's right nor left shoulder has been 
demonstrated to be limited in abduction or flexion midway 
between his side or shoulder level.  Objective testing 
conducted in July 1997 revealed that while the veteran 
experienced pain on any movement of his shoulders, neither 
pain nor fatigue limited his movement midway between his side 
and shoulders.  Without limitation of motion to midway 
between his side and shoulder level, the veteran is not 
entitled to an increased evaluation for either shoulder under 
Code 5201.

Since pain and limitation of motion have been considered in 
the evaluation of the veteran's shoulders under Code 5201, a 
compensable evaluation under Code 5003 is not warranted.  
There is no evidence of record that the veteran's shoulder 
has ever become ankylosed in one position, therefore, an 
evaluation under Code 5200 is not appropriate.  The objective 
evidence has not shown that the veteran has any type of 
impairment associated with his humerus, clavicle, or scapula.  
Thus, Codes 5202 and 5203 cannot be considered in evaluating 
the veteran's bilateral shoulder disabilities.  

Both the lay and objective evidence indicates that the 
veteran experiences pain and stiffness in both shoulders.  
However, these symptoms do not prohibit the veteran from 
raising either arm to shoulder level.  Thus, the 
preponderance of the evidence does not entitle the veteran to 
an increased evaluation for either shoulder under the 
schedular criteria.


IV.  Increased Evaluation for a Cervical Spine Disability.

a.  Applicable Criteria.

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased evaluation is well-grounded if the claimant 
asserts that a disorder for which service connection has been 
granted has worsened.  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  In this case, the veteran asserted that his 
cervical spine disability is worse than evaluated, and he has 
thus stated a well-grounded claim.  The generally applied 
applicable criteria for an increased evaluation were noted in 
the preceding section of this decision.

The applicable schedular criteria are as follows:

Code 5003.  Arthritis, degenerative.
(Note:  See Section III).

Code 5287.  Spine, ankylosis of, 
cervical:
>Favorable; rate as 30 percent disabling.

Code 5290.  Spine, limitation of motion, 
cervical:
>Severe; rate as 30 percent disabling.
>Moderate; rate as 20 percent disabling.


38 C.F.R. Part 4 (1998).


b.  Analysis.

The veteran has claimed that he experiences pain and 
stiffness in his cervical spine that causes limitation of 
motion.  He has not claimed that his neck will become fixed 
in a single position.  The radiological evidence has not 
shown ankylosis in the cervical spine due to degenerative 
changes.  Objective evidence indicates that the veteran's 
cervical spine motion was at its worst in July 1996 when it 
only had 50 percent of its normal range.  The findings on the 
VA examination of July 1997 noted significantly better 
results for cervical motion.  While the veteran experienced 
pain on all motions of the neck, the July 1997 examiner noted 
that objective testing showed that neither pain nor fatigue 
significantly decreased cervical motion.

It is determined by the undersigned that this evidence only 
warrants an evaluation of moderate limitation of motion in 
the veteran's neck.  There is no substantial decrease of this 
motion due to pain or fatigue.  Since pain and limitation of 
motion have been considered in the evaluation of the 
veteran's cervical spine under Code 5290, a compensable 
evaluation under Code 5003 is not warranted.  With no 
evidence of ankylosis or fixation of the cervical spine, an 
evaluation under Code 5287 is not warranted.  The undersigned 
finds that the preponderance of the evidence is against the 
grant of an increased evaluation for the veteran's cervical 
spine disability.


V.  Increased Evaluation for a Sternal Scar.

a.  Applicable Criteria.

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased evaluation is well-grounded if the claimant 
asserts that a disorder for which service connection has been 
granted has worsened.  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  In this case, the veteran asserted that his 
sternal scar disability is worse than evaluated, and he has 
thus stated a well-grounded claim.  The generally applied 
applicable criteria for an increased evaluation were noted in 
the Section II of this decision.

The applicable schedular criteria are as follows:

Code 7803.  Scars, superficial, poorly 
nourished, with repeated ulceration; rate 
as 10 percent disabling.

Code 7804.  Scars, superficial, tender 
and painful on objective demonstration; 
rate as 10 percent disabling.

Code 7805.  Scars, other.
>Rate on limitation of function of the 
part affected.

38 C.F.R. Part 4 (1998).


b.  Analysis.

The lay and objective evidence indicates that the veteran's 
sternal scar is well-healed and painful.  Any limitation of 
motion caused to the veteran's shoulders and neck has been 
considered and evaluated in separate ratings for those 
joints.  The July 1996 VA skin examiner specifically noted 
that the scar resulted in no limitation of function.  In this 
case, the provisions of Code 7805 do not provide for an 
increased rating.  While objective evidence indicates that 
this scar is unsightly, it is located on his chest and cannot 
be seen in public while the veteran is clothed.  The rating 
schedule does not allow evaluations for unsightly scars that 
cannot be regularly seen by the public.  The veteran is 
currently evaluated at the highest rating allowed for a 
service-connected scar on his sternum, based on a tender and 
painful scar; therefore, further consideration under Codes 
7803 and 7804 is not warranted.  The preponderance of the 
evidence is against the grant of an increased evaluation for 
the veteran's service-connected sternal scar.


ORDER

Service connection for residuals of multiple rib injuries and 
fractures is denied.

An increased evaluation for a right shoulder strain with 
minimal degenerative joint disease is denied.

An increased evaluation for a left shoulder strain with 
minimal degenerative joint disease is denied.

An increased evaluation for a cervical spine strain with 
degenerative joint disease is denied.

An increased evaluation for a sternal scar, residual of 
removal of sternum bone cyst, is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 28 -


